DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10, 12-17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2017/0324443) in view of Cheng et al.(hereinafter Cheng)(US 2019/0215867).

Regarding claim 1, Turner teaches a method  comprising: dividing a first time period into a plurality of timeslots; assigning a protocol to t least one of a first child node and a second child node for transmission of data to a parent node during the first time period; allocating one or more of the timeslots into which the first period is divided to the at least one of the first child node and the second child node for transmission to the parent node according to the protocol assigned to the parent node and the at least one of the first child node and the second child node; and transmitting data of the assigned protocol and data concerning the allocated timeslots to the at least one of the first child node and the second child node, wherein the protocol is selected from among a contention-based protocol and a  (P[0032, 0036-0039], P[0032], gateway node communicate with HAN node using CSMA protocol; communicate with data network node using TSCH protocol; MAC interfaces; Fig. 3, time slots; CSMA protocols for HAN nodes and these nodes are low power nodes(P[0026])).  .
Turner did not teach specifically, wherein a first child node is assigned a protocol based on one or more of: required throughput of data from the child node to the parent node, the total number of child nodes, and the percentage of child nodes hidden from the 25first child node.  However, Cheng teaches in an analogous art wherein a first child node is assigned a protocol based on one or more of: required throughput of data from the child node to the parent node, the total number of child nodes, and the percentage of child nodes hidden from the 25first child node (P[0070, 0117], contention scenario; scheduled and unscheduled schemes; number of nodes ; number of hidden nodes; throughput). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date fo the invention to use the method, wherein a first child node is assigned a protocol based on one or more of: required throughput of data from the child node to the parent node, the total number of child nodes, and the percentage of child nodes hidden from the 25first child node in order to save energy.
Regarding claim 2, Turner teaches the method of claim 1, wherein a first protocol is assigned to a first child node and a second protocol is assigned to a second child node, wherein the first and second protocols are different(P[0036], CSMA protocol, TSCH channel hopping protocol).  
Regarding claim 3, Turner teaches the20 method according to claim 2, when a first child node is assigned a contention- based protocol and a second child node is assigned a schedule-based protocol(P[0036], CSMA contention based; TSCH is scheduled based).
claim 4, Turner teaches the method according to claim 1, comprising further comprising: allocating a first timeslot of the timeslots to the first child node; and allocating a second timeslot of the timeslots to the second child node, wherein the timeslot is different from the first timeslot, and the timeslot is different from the second timeslot (P[0037], shared time slot for nodes 102 a and 102b; also Fig. 4; shared; P[0036], HAN operates under CSMA communication protocol shared by the HAN client devices 102a-b).  
Regarding claim 5, Turner teaches the method of claim 4, comprising: allocating a first timeslot of the timeslots to the first child node; and allocating a second timeslot of the timeslots to the second child node, wherein the timeslot is different from the first timeslot, and the timeslot is different from the second timeslot (Fig. 1, plurality of nodes 104a-104c; also plurality of nodes 102a-b; abstract, the nodes(104b,c,d) in network 106 operates in the first delected slot-offset and the nodes(102a, b) in network 100 operates in the second slot-offset; the firstslot-offset is different from the second clot-offset).  
Regarding claim 6, Turner teaches the method of claim 4, comprising: assigning a contention-based MAC protocol to a plurality of child nodes including the first child node and the second child node; dividing the child nodes into a first group and a second group; allocating a first timeslot to in the first group and a second 35timeslot in the second group (P[0037], A shared time slot may be used as a configurable time slot for transmitting or receiving otherwise unscheduled communication from neighboring nodes).  
Regarding claim7, Turner teaches the method of claim 6, further comprising dividing the child nodes into the first group and the second group such that there are no hidden nodes in the first group and no hidden nodes in the second group(Fig. 1, data network, first group; home area network second group).  
claim 9, Turner teaches the method, wherein a the contention-based protocol is assigned to at least one of the first child node and the second child node, the a schedule-based protocol is assigned to at least one of the first child node and the second child node, and wherein the timeslots assigned to the at least one of the first child node and the second child node for transmission according to the contention-based protocol is different to the timeslots assigned to the at least one of the first child node and the second child node for transmission according to a schedule-based protocol(Fig. 1; child nodes 104c,d,b are assigned schedule based protocol TSCH; child nodes 102a, b are assigned CSAM protocl that is different form TSCH; abstract, first slot-offset and second slot-offset; P[0036]).  
 Regarding claim 10, Turner teaches the method of claim 1, wherein the network is a multi-hop wireless network and wherein at least one of the child nodes is itself a parent node to at least one child 20node(item 103 in Fig. 1 is a parent node to HAN client device; child node to item 108).  
Regarding claim 12, Turner teaches the method of claim further comprising: dividing a second time period into a plurality of second timeslots; assigning a protocol to the at least one of the first child node and the second child node for transmission of data to the parent node during the second time period(abstract, second slot-offset is CSMA wake-up period; P[0036], CSMA protocol to nodes 102a, b); allocating one or more of the second timeslots into which the second period is divided to the at least one of the first child node and the second child node for transmission to the parent node according to the protocol assigned to the parent note and the at least one of the first child node and the second child node; transmitting data of the assigned protocol and data concerning the allocated second timeslots to the at least one of the first child  

Regarding claim 13, Turner teaches the method of claim 1, wherein the network is a multi-hop mesh network(Fig. 1).  
Regarding claim 14, Turner teaches a method of claim 1, wherein the transmitting of the 
 data of the assigned protocol and the data concerning the allocated timeslots to 
the at least one of the first child node and the second child node at the beginning of the first time period is conducted using back-to-back synchronous transmission based broadcast control signalling(P[0037], synchronization messages between gateway node and HAN 100).  
Regarding claim 15, Turner teaches a method for transmitting data in a multi-hop wireless network, the method comprising transmitting data according to a schedule determined by the method according to claim 151(TSCH, abstract; also Fig. 1; and Fig. 3, hopping pattern).  
Claim 16, 17, 19 are rejected for the same reason as set forth in claim 1.
Regarding claim 21, Turner teaches wherein the protocol is a MAC protocol(P[0032], MAC interface).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2017/0324443) in view of Cheng et al.(hereinafter Cheng)(US 2019/0215867) and Prakash et al.(hereinafter Prakash)(US 2018/0167955).
Regarding claim 8, Turner in view of Cheng  teaches all tha particulars of the claim except the method, wherein a first and a second protocol are assigned to a first child node and a first timeslot is assigned to the first child node for transmission according to the first protocol and a second timeslot is assigned to the first child node for transmission according to the second protocol.  However, Prakash teaches in an analogous art wherein a first and a second protocol are assigned to a first child node and a first timeslot is assigned to the first child node for transmission according to the first protocol and a second timeslot is assigned to the first child node for transmission according to the second protocol(P[0030], child node switches from hopping mode to non-hopping mode). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date fo the invention to use the method wherein a first and a second protocol are assigned to a first child node and a first timeslot is assigned to the first child node for transmission according to the first protocol and a second timeslot is assigned to the first child node for transmission according to the second protocol in order to save energy.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647